EXAMINER'S AMENDMENT
Claims 1-3, 5-8, 11-12 allowed.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kyle Kellar on 01/07/2021.
Cancel Claim 13.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art is that of Byun (US 2011/0300435) in view of Kim (US 2013/0095374) as applied in the previous Office Action of 06/01/2020.
Although Byun in view of Kim disclose most of the limitations of independent Claims 1 and 12, the prior art does not further disclose structure that includes the protruding portion of the first terminal plate comprising a bottom protruding portion spaced apart from a lower or bottom surface of the first terminal plate.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON GRESO whose telephone number is (571) 270-7337.  The examiner can normally be reached on M-F 0815-1700.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AARON GRESO/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722